PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date March 23, 1967.
We find that oral argument would serve no useful purpose and it is, therefore, dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
That portion of the Commission’s Order awarding attorney’s fees to the claimant’s attorneys was not proper and is quashed. Florida Statutes Section 440.34 (1), F.S.A. provides only for payment of attorney’s fees for the “injured” employee.
Our consideration of the petition, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law other than as indicated above.
The petition for writ of certiorari is, therefore, granted and the Order of the Full Commission is quashed in part and affirmed in part.
CALDWELL, C. J., and THOMAS, ROBERTS, DREW and THORNAL, JJ„ concur.